Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Lincoln General Insurance Company run-off plan approved TORONTO, May 29 /CNW/ - (TSX:KFS, NYSE:KFS) Kingsway Financial Services Inc. ("Kingsway") announces that the Pennsylvania Insurance Department (the "Department") has completed its review of a proposed RBC plan (the "Plan") filed by Lincoln General Insurance Company ("Lincoln General"). The Department has determined that Lincoln General's Plan is satisfactory and may be implemented immediately. As previously announced, Lincoln General submitted its Plan to the Department on May 7, 2009. Lincoln General is a subsidiary of Kingsway. About the Company Kingsway Financial Services Inc. is one of the largest non-standard and commercial automobile insurers in North America based on A.M. Best data that we have compiled. Kingsway's primary business is the insuring of automobile risks for drivers who do not meet the criteria for coverage by standard automobile insurers and trucking insurance. The Company currently operates through eleven wholly-owned insurance subsidiaries in Canada and the U.S.
